UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITES EXCHANGE ACT OF 1934 For the quarter period ended March 31, 2012 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period form to Commission File number 333-148984 PLATA RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 75-3267338 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2911 Park Avenue, Pasay City, Metro Manilla, Philippines (Address of principal executive offices) 632-886-788 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a small reporting company) Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No[X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 after the distribution of securities subsequent to the distribution of securities under a plan confirmed by a court.Yes □ No □ APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: April 15, 2012:191,400,000 common shares INDEX Page Number PART 1. FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) 3 Balance Sheet as at March 31, 2012 and December 31, 2011 4 Statement of Operations For the three months ended March 31, 2012 and 2011 and for the period July 17, 2007 (Date of Inception) to March 31, 2012 5 Statement of Cash Flows For the three months ended March 31, 2012 and 2011 and for the period July 17, 2007 (Date ofInception) to March 31, 2012 6 Notes to the Financial Statements. 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 19 ITEM 4. Controls and Procedures 19 PART 11. OTHER INFORMATION ITEM 1. Legal Proceedings 20 ITEM 1A. Risk Factors 20 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 ITEM 3. Defaults Upon Senior Securities 23 ITEM 4. Mine Safety Disclosures 23 ITEM 5. Other Information 23 ITEM 6. Exhibits 23 SIGNATURES. 24 2 PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying balance sheets of Plata Resources, Inc. (pre-exploration stage company) at March 31, 2012 (the “Company”) (with comparative figures as at December 31, 2011) and the statement of operations for the three ended March 31, 2012 and 2011 and for the period from July 17, 2007 (date of inception) to March 31, 2012 and the statement of cash flows for the three months ended March 31, 2012 and 2011 and for the period from July 17, 2007 (date of inception) to March 31, 2012 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three months ended March 31, 2012 are not necessarily indicative of the results that can be expected for the year ending December 31, 2012. 3 PLATA RESOURCES, INC. (Pre-exploration Stage Company) BALANCE SHEETS Mar. 31 2012 (Unaudited) Dec. 31 2011 (Audited) ASSETS CURRENT ASSETS Cash $ $ Total Current Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES Accounts payable $ $ Advances from related parties Total Current Liabilities STOCKHOLDERS’ DEFICIENCY Common stock, 750,000,000 shares authorized, at $0.001 par value; 191,400,000 shares issued and outstanding Capital in excess of par value ) ) Deficit accumulated during the pre-exploration stage ) ) Total Stockholders’ Deficiency ) ) Total Liabilities and Stockholders’ Deficiency $ $ The accompanying notes are an integral part of these unaudited financial statements. 4 PLATA RESOURCES, INC. (Pre-exploration Stage Company) STATEMENT OF OPERATIONS For the three months ended March 31, 2012 and 2011 and for the period from July 17, 2007(date of inception) to March 31, 2012 (Unaudited) Three months ended Mar. 31 2012 Three months ended Mar. 31 2011 July 17, 2007 to Mar. 31, 2012 REVENUES $
